Citation Nr: 0835167	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  01-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a dislocation and fracture of the left 
elbow.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1987 to May 1988 
and from April 1991 to March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating determination, 
which granted service connection for residuals of a 
dislocation and fracture of the left elbow, postoperative, 
and assigned a 10 percent disability evaluation effective 
March 2, 2000.

In an April 2003 rating determination, the RO increased the 
evaluation for the elbow disability to 20 percent, effective 
March 2, 2000.

In April 2005, the Board remanded this matter for further 
development. 

In April 2007, the Board issued a decision denying a higher 
initial evaluation.  The veteran appealed the Board's 
decision to the Court of Appeals for Veterans Claims (Court).  
In November 2007, VA's General Counsel and the appellant, 
through his representative, filed a joint motion to remand 
the appeal to the Board (Joint Motion).  In December 2007, 
the Court granted the Joint Motion and remanded the claim for 
compliance with instructions in the joint motion.

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

In its April 2005 remand, the Board instructed that the 
veteran should be scheduled for a VA examination to determine 
the current level of impairment from the service-connected 
left elbow fracture.  The examiner was asked to comment on 
the following question:

Is there evidence of peripheral nerve 
injury, involving the left elbow, 
forearm, wrist, hand, or fingers, and, if 
so, identify the specific nerve, the 
extent of impairment, and whether or not 
the impairment is wholly sensory?

The veteran was afforded a VA examination in September 2005.  

In the November 2007 Joint Motion for Remand, it was noted 
that the Board primarily relied upon the reports of two VA 
examinations that were provided by the same orthopedic 
physician in September 2005.  In the first examination 
report, the examiner remarked that the appellant had a 
"tingling sensation" along the outer aspect of the left 
elbow and proximal left forearm.  The examiner further stated 
that the veteran "will drop things" and that "he can[not] 
get a good grip on things".  The examiner also observed that 
there was some mild muscle atrophy of the left hand compared 
to the right and there was strong grip of the right hand and 
mild grip of the left hand.  Circumference measurements of 
the right forearm and arm were greater than compared to the 
left forearm and arm.  The parties noted that in the 
examination report, the examiner did not provide any response 
to the Board's questions regarding the existence of any 
peripheral neuropathy.  The parties observed that later in 
September 2005, the same examiner provided a medical opinion 
in which he reported that there was no objective evidence of 
peripheral nerve injury of the left forearm wrist, hand, or 
fingers.  The parties noted that no discussion was provided 
regarding whether the objective finding of atrophy of the 
hand, the diminished grip strength, or the subjectively 
reported tingling sensation of the arm constituted evidence 
of a peripheral nerve injury.  

The parties agreed that a remand was required because the 
examiner failed to determine whether the above-stated 
findings were evidence of a peripheral nerve injury and 
appeared to limit his inquiry to whether there were 
"objective" manifestations of peripheral nerve disability.  
The parties observed that atrophy was listed among the rating 
criteria for paralysis of the ulnar nerve.  In addition, 
"wholly sensory" nerve impairment will be rated as mild or 
at most moderate incomplete paralysis.  38 C.F.R. § 4.123 
(2007).  Hence additional compensation is potentially 
available for wholly subjective manifestations of nerve 
injury.

The parties concluded that a remand was necessary to ensure 
that the veteran was provided with an adequate medical 
examination or opinion.  The examiner was to be required to 
render an opinion that addressed whether there was any 
evidence of a peripheral nerve injury, and, if so, to 
determine the specific nerve, the extent of impairment, and 
whether the impairment was wholly sensory.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the nature and severity of 
his residuals of a dislocation and 
fracture of the left elbow.  All 
indicated tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder, 
including a copy of the Joint Motion for 
Remand, must be reviewed by the examiners 
in conjunction with the examination.  

The examination report should include 
range of motion, expressed in degrees of 
flexion and extension for the left elbow.  
The examiner should determine whether the 
left elbow disability is manifested by 
weakened movement, excess fatigability, 
pain, flare-ups, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves. These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, pain, flare-ups, or 
incoordination.

The neurologic examiner should report 
whether there is evidence of peripheral 
nerve injury, involving the left elbow, 
forearm, wrist, hand, or fingers, if so, 
the examiner should identify the specific 
nerve, the extent of impairment, and 
whether or not the impairment is wholly 
sensory.

The neurologic examiner should 
specifically comment on whether the 
previously reported findings of atrophy 
of the left hand, a lesser circumference 
of the left arm and forearm, diminished 
grip strength, and subjective reports of 
tingling of the left elbow and forearm 
are manifestations of peripheral nerve 
injury.  

A rationale should be provided for each 
opinion that is rendered.  

2.  Thereafter, re-adjudicate the claim.  
If the claim on appeal remains denied, 
issue a supplemental statement of the 
case before returning the appeal to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008)

